Case 1:18-cv-02514-KAM-LB Document 12 Filed 10/18/18 Page 1 of 3 PageID #: 33




                Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                         Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                 Fax: 718-740-2000
Employment and Labor Lawyer                                          Web: www.abdulhassan.com

                                         October 18, 2018

Via ECF

Hon. Pamela K. Chen, USDJ
United States District Court, EDNY
225 Cadman Plaza East, Courtroom: 4F
Brooklyn New York 11201
Tel: 718-613-2510
Fax: 718-613-2516

                       Re: Shamsundar v. FCS Group LLC
                           Case No. 18-CV-02514 (KAM)(LB)
                           Motion for Settlement Approval
Dear Judge Chen:

        My firm represents plaintiff Chunilal Shamsundar (“Plaintiff” or “Shamsundar”) in the
above-referenced action, and I respectfully write to seek approval of the settlement in this action
as per the Second Circuit’s decision in Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199,
206 (2d Cir. 2015). Defendant FCS Group LLC (hereinafter “Defendant”), and Plaintiff, both
join in urging this Court to approve the settlement as fair and reasonable – Plaintiff writes in
support of the motion. Exhibit 1 is a copy of the settlement agreement signed by Plaintiff – a
fully copy will be submitted to the Court once Defendant signs.

      The claims are more fully set forth in the complaint. (See ECF No. 1). In essence,
however, Plaintiff brought claims for unpaid wages under the FLSA and NYLL.

        In general, allegations and facts are refined as information is exchanged in the case – this
is especially true in wage cases where the employer has an obligation under the FLSA and
NYLL to keep and maintain wage, time, and employment records. Moreover, the allegations and
claims were further refined after extensive discussions, exchange of information and input at the
September 4, 2018 mediation conducted by an experienced mediator through the court’s
mediation program which resulted in a settlement of the case. Specifically, it appears from the



                                                 1
Case 1:18-cv-02514-KAM-LB Document 12 Filed 10/18/18 Page 2 of 3 PageID #: 34



records and information, that Plaintiff was paid for all overtime hours at his straight regular rate1
and that he is owed for about 10-15 hours of overtime per week. Plaintiff was employed by
Defendant from April 29, 2010 to on or about April 11, 2018. The complaint in this action was
filed on April 27, 2018. (See ECF No. 1).

        Using this approach for settlement purposes, we have unpaid overtime wages of
approximately $9.5/hr. x 12.5hrs/wk x 298wks = $35,387.50 - FLSA overtime wages of about
$11,637.50. If Defendant proves that it acted in good faith, it may be able to avoid liquidated
damages including on the manual worker claim for untimely wage payments. Assuming Plaintiff
prevails on his wage notice and wage statement violations he could be entitled to another
$10,000 maximum ($5,000 each) – the jurisprudence concerning these claims is unsettled and
they are not covered by the FLSA. Plaintiff was provided with wage statements – there may be a
technical dispute as to whether the wage statements were fully compliant.

       Under the settlement of this action, Plaintiff is due to receive $38,025 after a 1/3
contingency fee and costs. (Ex. 1, ¶ 2(a-b)).

        Under the settlement, Plaintiff’s counsel is due to receive a 1/3 contingency fee of
$19,012 after reimbursement of $963 in costs. (Ex. 1 ¶ 2(c))2. See Kevin Lynch v. Consolidated
Edison, Inc., Case No. 16-CV-1137, ECF No. 37 (Judge Furman - approving 1/3 fees of $14, 826
under Cheeks)(“the Court sees no basis to reduce the fee where, as here, there are no opt-in
plaintiffs, the case is not a collective action, and the attorney’s fee award is based on an
agreement between Plaintiff and his attorney.”); Flores v. Steinway Dental Laboratory Inc. et al,
Case No. 15-cv-04364 (Judge Mauskopf - EDNY 02/14/2017) (Noting in Cheeks approval order
that “An attorney’s fees pursuant to a retainer agreement may exceed the lodestar due to the
client under a fee-shifting statute. Venegas, 495 U.S. at 89–90.”).

      Plaintiff’s counsel has received similar or higher legal fees in other FLSA settlements
approved by courts. See Hysa et al v. Midland Electrical Contracting Corp. et al, Case No. 13-
CV-6837 (Chief Magistrate-Judge Mann, January 2016 - approving 1/3 fee of $103,607.94 under

1
    The complaint was also premised that Plaintiff was not paid at all for certain overtime hours.
2
 See Venegas v. Mitchell, 495 U.S. 82, 89-90 (1990). Plaintiff’ Counsel’s retainer rate is $600 and the retainer
agreement with Plaintiff states in relevant part as follows:

          The amount of Attorney's contingency fee will be the greater of:
(a) A reasonable percentage fee which is one-third (1/3) of all sums recovered on Client's behalf; or

(b) A reasonable hourly fee which is the amount of Attorney's hourly rates as laid out below times the number of
hours spent by the Attorney on Client's behalf; or

(c) A separate recovery of fees such as where a court or other tribunal awards attorney's fees or where a defendant(s)
settles a demand for fees.

See also Brown v. Starrett City Associates, 2011 WL 5118438, 8 (E.D.N.Y.), the court, citing Venegas, also noted
that even when a court makes a lodestar fee award, “The award is then subject to whatever private contractual
agreement exists between plaintiff and his or her counsel.”


                                                             2
Case 1:18-cv-02514-KAM-LB Document 12 Filed 10/18/18 Page 3 of 3 PageID #: 35



Cheeks); Andrea Carter v. Long Island Care Center, Inc., Case No.15-cv-4058 (PKC)(VMS),
(February 19, 2016 text only order – 1/3 fee under Cheeks of about $27,000); Kolenovic v. FSM
Management, Inc. et al, Case No.18-cv-00657(Judge Oetken – June 28, 2018)(approving a 1/3
fee of $20,000 under Cheeks); Persaud v. Consulate General of Guyana in New York et al, Case
No. 16-cv-01755 (approving 1/3 fees of $23,080 under Cheeks); Hosein v. Universal Elevator
Inc. et al, Case No. 17-cv-07597-(Judge Cogan)(approving a 1/3 percentage fee of $16,995
under Cheeks); Gosyne v. Ace Inspection and Testing Services Inc. et al, Case No. 17-CV-07364
(Magistrate-Judge Reyes - EDNY July 19, 2018)(approving a 1/3 fee of $14,700 under Cheeks);
Coleman v. De Franco Pharmacy, Inc. et al Case No. 17-CV-08340, ECF No. 33, (Magistrate-
Judge Pitman – August 1, 2018), (approving a1/3 fee under Cheeks of about $14,094); Bumagin
v. The Mount Sinai Medical Center, Inc. et al, Case No.16-cv-08783, ECF No. 40, (SDNY –
Judge Gorenstein)(1/3 fee of $14,000 under Cheeks);.

        In the circumstances of this case, the settlement is fair and reasonable for several reasons.
First, Defendant disputes liability and one can never be certain as to how a jury will decide a
case. Second, the settlement amount is not trivial and can reasonable be viewed as exceeding the
FLSA wages owed. Third, it appears that Defendant cannot afford to pay a higher settlement
amount as the installment nature of the settlement indicate. Fourth, there appears to be a desire
by all parties to resolve the case early and avoid the significant financial and non-financial
costs/harms of litigation. Finally, the settlement was reached after a mediation through the
Court’s program with an experienced FLSA mediator.

       Therefore, it is kindly requested that this Honorable Court approve the settlement
agreement as fair and reasonable.

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

cc:    Defense Counsel via ECF




                                                  3
